             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 1 of 31

  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MARTIN GONZALEZ SANCHEZ, LEDIZ                                     COMPLAINT
  MARIN, HECTOR GONZALEZ SANCHEZ,
  LEONCIO NOE, and DAMASO CESAR
  GONZALEZ ROMANO (A.K.A CESAR                               COLLECTIVE ACTION UNDER
  GONZALEZ), individually and on behalf of                        29 U.S.C. § 216(b)
  others similarly situated,
                                                                        ECF Case
                        Plaintiffs,

                   -against-

  Y AND P ENTERPRISES INC (D/B/A
  CORNER CAFE & BAKERY), PAUL
  DIMINO, YURA MOHR, LUCAS SANTOS,
  and SUSIE DOE,

                            Defendants.
  -------------------------------------------------------X

         Plaintiffs Martin Gonzalez Sanchez, Lediz Marin, Hector Gonzalez Sanchez, Leoncio Noe,

 and Damaso Cesar Gonzalez Romano (a.k.a Cesar Gonzalez) , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Y AND P ENTERPRISES INC

 (d/b/a Corner Cafe & Bakery), (“Defendant Corporation”), Paul Dimino, Yura Mohr, Lucas Santos

 and Susie Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Y AND P ENTERPRISES INC (d/b/a

Corner Cafe & Bakery), Paul Dimino, Yura Mohr, Lucas Santos and Susie Doe.
               Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 2 of 31

       2.        Defendants own, operate, or control a cafe bakery, located at 1645 3rd Ave New

York, New York 10128.

       3.       Upon information and belief, individual Defendants Paul Dimino, Yura Mohr, Lucas

Santos and Susie Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the café bakery as a joint or

unified enterprise.

       4.       Plaintiffs were employed as a food preparer, a sandwich maker, a dishwasher and line

cook, a salad preparer, and a baker at the café bakery.

       5.       At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime and spread of hours compensation

for the hours that they worked.

       6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       7.       Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.       Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        9.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       10.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       11.      Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

                                                  -2-
              Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 3 of 31

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.    Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        13.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        14.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a cafe bakery located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                 PARTIES

                                                  Plaintiffs

        15.    Plaintiff Martin Gonzalez Sanchez (“Plaintiff Gonzalez” or “Mr. Gonzalez”) is an

adult individual residing in Bronx County, New York.

        16.    Plaintiff Gonzalez was employed by Defendants at Corner Cafe and Bakery from

approximately November 23, 2008 until on or about March 29, 2020.

        17.    Plaintiff Lediz Marin (“Plaintiff Marin” or “Mr. Marin”) is an adult individual

residing in Bronx County, New York.

                                                  -3-
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 4 of 31

       18.     Plaintiff Marin was employed by Defendants at Corner Cafe & Bakery from

approximately 2006 until on or about March 13, 2020.

       19.     Plaintiff Hector Gonzalez Sanchez (“Plaintiff Sanchez” or “Mr. Sanchez”) is an

adult individual residing in Hartford County, Connecticut.

       20.     Plaintiff Sanchez was employed by Defendants at Corner Cafe & Bakery from

approximately 2014 until on or about February 23, 2020.

       21.     Plaintiff Leoncio Noe (“Plaintiff Noe” or “Mr. Noe”) is an adult individual residing

in Bronx County, New York.

       22.     Plaintiff Noe was employed by Defendants at Corner Cafe & Bakery from

approximately 2011 until on or about March 15, 2020.

       23.     Plaintiff Damaso Cesar Gonzalez Romano (a.k.a Cesar Gonzalez) (“Plaintiff Cesar”

or “Mr. Cesar”) is an adult individual residing in New York County, New York.

       24.     Plaintiff Cesar was employed by Defendants at Corner Cafe & Bakery from

approximately 2000 until on or about March 23, 2020.

                                             Defendants

       25.     At all relevant times, Defendants owned, operated, or controlled a café bakery,

located in the Upper East Side Section of Manhattan.

       26.     Upon information and belief, Y AND P ENTERPRISES INC (d/b/a Corner Cafe &

Bakery) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 1645 3rd Ave, New York,

NY 10128.

       27.     Defendant Paul Dimino is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Paul Dimino is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Paul Dimino

possesses operational control over Defendant Corporation, an ownership interest in Defendant

                                                 -4-
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 5 of 31

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       28.     Defendant Yura Mohr is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Yura Mohr is sued individually in

her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Yura Mohr

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       29.     Defendant Lucas Santos is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Lucas Santos is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Lucas Santos possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       30.     Defendant Susie Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Susie Doe is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Susie Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of the

employees, maintains employee records, and has the authority to hire and fire employees.



                                                  -5-
                Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 6 of 31

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          31.    Defendants operate a café bakery located in the Upper East Side section of Manhattan

in New York City.

          32.    Individual Defendants, Paul Dimino, Yura Mohr, Lucas Santos, and Susie Doe,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

          33.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          34.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

          35.    Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

          36.    In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          37.    Upon information and belief, Individual Defendants Paul Dimino, Yura Mohr, and

Susie Doe operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,




                                                   -6-
              Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 7 of 31

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

        38.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

        39.    In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        40.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the café

bakery such as food and beverages on a daily basis are goods produced outside of the State of New

York.

                                          Individual Plaintiffs



                                                   -7-
                Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 8 of 31

          41.    Plaintiffs are former employees of Defendants who were employed as a food

preparer, a sandwich maker, a dishwasher and line cook, a salad preparer, and a baker.

          42.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Martin Gonzalez Sanchez

          43.    Plaintiff Gonzalez was employed by Defendants from approximately November 23,

2008 until on or about March 29, 2020.

          44.    Defendants employed Plaintiff Gonzalez as a food preparer and a sandwich maker.

          45.    Plaintiff Gonzalez regularly handled goods in interstate commerce, such as food and

beverages and other supplies produced outside the State of New York.

          46.    Plaintiff Gonzalez’s work duties required neither discretion nor independent

judgment.

          47.    Throughout his employment with Defendants, Plaintiff Gonzalez regularly worked

in excess of 40 hours per week.

          48.    From approximately January 2015 until on or about 2018, Plaintiff Gonzalez

 worked from approximately 5:00 a.m. until on or about 4:00 p.m., Sundays through Fridays

 (typically 66 hours per week).

          49.    However, from approximately January 2015 until on or about 2018, in the months

 of September, November, December and March, Plaintiff Gonzalez worked three weeks each

 month from approximately 5:00 a.m. until on or about 4:00 p.m., 7 days a week (typically 77 hours

 per week).

          50.    From approximately 2018 until on or about March 2020, Plaintiff Gonzalez worked

Sundays through Fridays from approximately 6:00 a.m. until on or about 3:00 p.m., 4 days per week

and from approximately 6:00 a.m. until on or about 4:00 p.m., 2 days per week (typically 56 hours

per week).

                                                   -8-
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 9 of 31

       51.     From approximately January 2015 until on or about 2016, Defendants paid Plaintiff

Gonzalez his wages in cash.

       52.     From approximately 2017 until on or about July 2018, Defendants paid Plaintiff

Gonzalez his wages by check.

       53.     From approximately August 2018 until on or about March 2020, Defendants paid

Plaintiff Gonzalez his wages in a combination of check and cash.

       54.     From approximately January 2015 until on or about December 2015, Defendants paid

Plaintiff Gonzalez $12 per hour.

       55.     From approximately January 2016 until on or about December 2016, Defendants paid

Plaintiff Gonzalez $15 per hour.

       56.     From approximately January 2017 until on or about July 2018, Defendants paid

Plaintiff Gonzalez $16 per hour and $24 for overtime.

       57.     From approximately August 2018 until on or about March 29, 2020, Defendants paid

Plaintiff Gonzalez $19 per hour and $28.50 for overtime.

       58.     Plaintiff Gonzalez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       59.     For example, from approximately January 2015 until on or about December 2019

Defendants required Plaintiff Gonzalez to start working 1 hour prior to his scheduled start time two

times per month, and did not pay him for the additional time he worked.

       60.     Prior to 2018, Defendants never granted Plaintiff Gonzalez any breaks or meal

periods of any kind.

       61.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gonzalez regarding overtime and wages under the FLSA and NYLL.

       62.     Defendants did not provide Plaintiff Gonzalez an accurate statement of wages, as

required by NYLL 195(3).

                                                 -9-
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 10 of 31

     63.       Defendants did not give any notice to Plaintiff Gonzalez, in English and in Spanish

(Plaintiff Gonzalez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

     64.       Defendants required Plaintiff Gonzalez to purchase “tools of the trade” with his own

funds—including a kitchen knife.

                                        Plaintiff Lediz Marin

       65.     Plaintiff Marin was employed by Defendants from approximately 2006 until on or

about March 13, 2020.

       66.     Defendants employed Plaintiff Marin as a salad preparer.

       67.     Plaintiff Marin regularly handled goods in interstate commerce, such as food and

beverages and other supplies produced outside the State of New York.

       68.     Plaintiff Marin’s work duties required neither discretion nor independent judgment.

       69.     Throughout his employment with Defendants, Plaintiff Marin regularly worked in

excess of 40 hours per week.

       70.     From approximately January 2015 until on or about December 2018, Plaintiff Marin

worked from approximately 5:00 a.m. until on or about 5:00 p.m., Mondays through Saturdays

(typically 72 hours per week).

       71.     However, from approximately January 2015 until on or about December 2018, in the

months of September, November and December, Plaintiff Marin worked one week each month from

approximately 3:00 a.m. until on or about 7:00 p.m. four days a week and from approximately 5:00

a.m. until on or about 5:00 p.m. two days a week (typically 92 hours per week).

       72.     From approximately January 2019 until on or about March 2020, Plaintiff Marin

worked from approximately 5:00 a.m. until on or about 4:00 p.m., Mondays through Saturdays

(typically 66 hours per week).

       73.     Throughout his employment, Defendants paid Plaintiff Marin his wages in cash.

                                                - 10 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 11 of 31

       74.     From approximately January 2015 until on or about December 2015, Defendants paid

Plaintiff Marin $12 per hour.

       75.     From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff Marin $12.50 per hour.

       76.     From approximately January 2018 until on or about March 2020, Defendants paid

Plaintiff Marin $15 per hour.

       77.     Plaintiff Marin’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       78.     For example, Defendants required Plaintiff Marin to work 1 hour past his scheduled

departure time every day, and did not pay him for the additional time he worked.

       79.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Marin regarding overtime and wages under the FLSA and NYLL.

       80.     Defendants did not provide Plaintiff Marin an accurate statement of wages, as

required by NYLL 195(3).

      81.      Defendants did not give any notice to Plaintiff Marin, in English and in Spanish

(Plaintiff Marin’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                   Plaintiff Hector Gonzalez Sanchez

       82.     Plaintiff Sanchez was employed by Defendants from approximately 2014 until on or

about February 23, 2020.

       83.     Defendants employed Plaintiff Sanchez as a baker and supervisor.

       84.     Plaintiff Sanchez regularly handled goods in interstate commerce, such as food and

beverages and other supplies produced outside the State of New York.

       85.     Plaintiff Sanchez’s work duties required neither discretion nor independent

judgment.

                                                 - 11 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 12 of 31

       86.     Throughout his employment with Defendants, Plaintiff Sanchez regularly worked in

excess of 40 hours per week.

       87.     From approximately January 2015 until on or about April 2015, Plaintiff Sanchez

worked from approximately 6:00 p.m. until on or about 4:00 a.m. to 6:00 a.m., Thursdays through

Tuesdays (typically 60 to 72 hours per week).

       88.     However, from approximately January 2015 until on or about April 2015, Plaintiff

Sanchez worked one week each month from approximately 6:00 p.m. until on or about 4:00 a.m. to

6:00 a.m., 7 days a week (typically 70 to 84 hours per week).

       89.     From approximately May 2015 until on or about May 2016, Plaintiff Sanchez worked

from approximately 5:00 p.m. until on or about 3:00 a.m., Thursdays through Tuesdays (typically

60 hours per week).

       90.     From approximately June 2016 until on or about June 2018, Plaintiff Sanchez worked

from approximately 6:00 p.m. until on or about 4:00 a.m., Saturdays through Thursdays (typically

60 hours per week).

       91.     However, from approximately June 2016 until on or about December 2016 Plaintiff

Sanchez worked one week each month from approximately 6:00 p.m. until on or about 6:00 a.m.,

7even days a week (typically 84 hours per week).

       92.     Similarly, from approximately January 2017 until on or about December 2017,

Plaintiff Sanchez worked one week each month from approximately 6:00 p.m. until on or about 4:00

a.m., 7 days a week (typically 70 hours per week).

       93.     From approximately July 2018 until on or about December 2018, Plaintiff Sanchez

worked from approximately 4:00 p.m. until on or about 2:00 a.m. to 4:00 a.m., Saturdays through

Thursdays (typically 60 to 72 hours per week).




                                                 - 12 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 13 of 31

       94.     From approximately January 2019 until on or about November 2019, Plaintiff

Sanchez worked from approximately 4:00 p.m. until on or about 12:00 a.m. to 1:00 a.m., Saturdays,

Sundays, Mondays, Tuesdays and Thursdays (typically 40 to 45 hours per week).

       95.     From approximately December 2019 until on or about February 23, 2020, Plaintiff

Sanchez worked from approximately 4:00 p.m. until on or about 2:00 a.m., 6 days a week Saturdays

through Thursdays (typically 60 hours per week).

       96.     From approximately January 2015 to January 2019, Defendants paid Plaintiff

Sanchez his wages in cash.

       97.     From approximately February 2019 until on or about February 2020, Defendants paid

Plaintiff Sanchez his wages by check.

       98.     From approximately January 2015 until on or about December 2015, Defendants paid

Plaintiff Sanchez $9.50 per hour.

       99.     From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff Sanchez $11 per hour.

       100.    From approximately January 2018 until on or about May 2019, Defendants paid

Plaintiff Sanchez $15 per hour.

       101.    From approximately June 2019 until on or about February 2020, Defendants paid

Plaintiff Sanchez $17 per hour.

       102.    Plaintiff Sanchez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       103.    For example, Defendants required Plaintiff Sanchez to work 1 hour past his scheduled

departure time once a week, and did not pay him for the additional time he worked.

       104.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Sanchez regarding overtime and wages under the FLSA and NYLL.



                                                - 13 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 14 of 31

       105.    Defendants did not provide Plaintiff Sanchez an accurate statement of wages, as

required by NYLL 195(3).

      106.     In fact, Defendants adjusted Plaintiff Sanchez’s paystubs so that they reflected

inaccurate wages and hours worked.

      107.     Defendants did not give any notice to Plaintiff Sanchez in English and in Spanish

(Plaintiff Sanchez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).



                                       Plaintiff Leoncio Noe

       108.    Plaintiff Noe was employed by Defendants from approximately 2011 until on or

about March 15, 2020.

       109.    Defendants employed Plaintiff Noe as a dishwasher, a food prep, and then in 2015 he

became a line cook.

       110.    Plaintiff Noe regularly handled goods in interstate commerce, such as food and

beverages and other supplies produced outside the State of New York.

       111.    Plaintiff Noe’s work duties required neither discretion nor independent judgment.

       112.    Throughout his employment with Defendants, Plaintiff Noe regularly worked in

excess of 40 hours per week.

       113.    From approximately 2015 until on or about 2018, Plaintiff Noe worked from

approximately 10:00 a.m. until on or about 11:00 p.m., 4 days a week and from approximately 10:00

a.m. until on or about 12:00 a.m., 2 days a week (typically 80 hours per week).

       114.    From approximately early to mid-2018 until December 2018, Plaintiff Noe worked

from approximately 10:00 a.m. until on or about 11:00 p.m., 6 days a week and from approximately

10:00 a.m. until on or about 12:00 a.m., 1 day a week (typically 92 hours per week).



                                                - 14 -
           Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 15 of 31

       115.    From approximately 2019 until on or about March 2020, Plaintiff Noe worked from

approximately 10:00 a.m. until on or about 11:00 p.m., 5 days a week and from approximately 10:00

a.m. until on or about 12:00 a.m., 1 day a week (typically 79 hours per week).

       116.    Throughout his employment, Defendants paid Plaintiff Noe his wages in cash.

       117.    From approximately January 2015 until on or about December 2015, Defendants paid

Plaintiff Noe $13 per hour.

       118.    From approximately January 2016 until on or about December 2016, Defendants paid

Plaintiff Noe $14 per hour.

       119.    From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Noe $15 per hour.

       120.    From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Noe $16 per hour.

       121.    From approximately January 2019 until on or about March 2020, Defendants paid

Plaintiff Noe $17 per hour.

       122.    Plaintiff Noe’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

               123.     For example, Defendants required Plaintiff Noe to work 1 hour past his

       scheduled departure time 1 or 2 days a week, and did not pay him for the additional time he

       worked.

               124.     From approximately 2015 until on or about March 2020, Defendants never

       granted Plaintiff Noe any breaks or meal periods of any kind.

       125.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Noe regarding overtime and wages under the FLSA and NYLL.

       126.    Defendants did not provide Plaintiff Noe an accurate statement of wages, as required

by NYLL 195(3).

                                                - 15 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 16 of 31

      127.     Defendants did not give any notice to Plaintiff Noe, in English and in Spanish

(Plaintiff Noe’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                 Plaintiff Damaso Cesar Gonzalez Romano (a.k.a Cesar Gonzalez)

       128.    Plaintiff Cesar was employed by Defendants from approximately 2000 until on or

about March 23, 2020.

       129.    Defendants employed Plaintiff Cesar as a baker.

       130.    Plaintiff Cesar regularly handled goods in interstate commerce, such as food and

beverages and other supplies produced outside the State of New York.

       131.    Plaintiff Cesar’s work duties required neither discretion nor independent judgment.

       132.    Throughout his employment with Defendants, Plaintiff Cesar regularly worked in

excess of 40 hours per week.

       133.    From approximately January 2015 until on or about 2017, Plaintiff Cesar worked

from approximately 6:00 p.m. until on or about 3:00 a.m. to 5:00 a.m., Sundays through Thursdays

(typically 54 to 66 hours per week).

       134.    From approximately 2017 until on or about 2019, Plaintiff Cesar worked from

approximately 4:00 p.m. until on or about 3:00 a.m., Sundays through Thursdays (typically 66 hours

per week).

       135.    From approximately 2019 until on or about March 23, 2020, Plaintiff Cesar worked

from approximately 4:00 p.m. until on or about 1:00 a.m. to 2:00 a.m., Sundays through Thursdays

(typically 54 to 60 hours per week).

       136.    Throughout his employment, Defendants paid Plaintiff Cesar his wages in cash.

       137.    From approximately January 2015 until on or about December 2015, Defendants paid

Plaintiff Cesar $12 per hour.



                                                - 16 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 17 of 31

       138.    From approximately January 2016 until on or about December 2018, Defendants paid

Plaintiff Cesar $13 per hour.

       139.    From approximately January 2019 until on or about December 2019, Defendants paid

Plaintiff Cesar $15 per hour.

       140.    From approximately January 2020 until on or about March 23, 2020, Defendants paid

Plaintiff Cesar $15 per hour and $22.50 for hours over 40.

       141.    Plaintiff Cesar’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       142.    For example, Defendants required Plaintiff Cesar to work 2 hours past his scheduled

departure time from 2015 to 2017, and 1 hour past his scheduled departure time from 2019 to March

23, 2020, and did not pay him for the additional time he worked.

       143.    Defendants never granted Plaintiff Cesar any breaks or meal periods of any kind.

       144.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Cesar regarding overtime and wages under the FLSA and NYLL.

       145.    Defendants did not provide Plaintiff Cesar an accurate statement of wages, as

required by NYLL 195(3).

      146.     Defendants did not give any notice to Plaintiff Cesar, in English and in Spanish

(Plaintiff Cesar’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                Defendants’ General Employment Practices

      147.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate spread of hours pay and overtime compensation as required by

federal and state laws.



                                                - 17 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 18 of 31

      148.     Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      149.     Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      150.     Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      151.     Defendants paid Plaintiffs their wages in cash, in a combination of check and cash or

by check.

      152.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      153.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      154.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      155.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      156.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

                                                 - 18 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 19 of 31

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      157.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      158.     Plaintiffs bring their FLSA overtime compensation and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly

situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      159.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required overtime pay at a one and one-half

their regular rates for work in excess of forty (40) hours per workweek under the FLSA and willfully

failing to keep records under the FLSA.

      160.     The claims of Plaintiffs stated herein are similar to those of the other employees.



                                                  - 19 -
            Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 20 of 31

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       161.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       162.    At all times relevant to this action, Defendants were Plaintiffs’ employers within the

 meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire

 and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

 employment, and determined the rate and method of any compensation in exchange for their

 employment.

       163.    At all times relevant to this action, Defendants were engaged in commerce or in an

 industry or activity affecting commerce.

       164.    Defendants constitute an enterprise within the meaning of the Fair Labor Standards

 Act, 29 U.S.C. § 203 (r-s).

         165. Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

 minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       166.    Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

 minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       167.    Plaintiffs (and the FLSA Class members) were damaged in an amount to be

 determined at trial.

                                  SECOND CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

     168.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       169.    At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiffs (and the FLSA Class

members), controlled the terms and conditions of employment, and determined the rate and

                                                 - 20 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 21 of 31

method of any compensation in exchange for their employment.

       170.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       171.    Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      172.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      173.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      174.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       175.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.
       176.    At all times relevant to this action, Defendants were Plaintiffs’ employers within the

 meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

 controlled the terms and conditions of their employment, and determined the rates and methods of

 any compensation in exchange for their employment.

        177.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

 York State Department of Labor, paid Plaintiffs less than the minimum wage.

        178.   Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

 meaning of N.Y. Lab. Law § 663.

        179.   Plaintiffs were damaged in an amount to be determined at trial.




                                                - 21 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 22 of 31

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      180.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      181.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      182.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      183.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      184.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      185.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      186.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      187.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      188.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

                                                 - 22 -
             Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 23 of 31

      189.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      190.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      191.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      192.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      193.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      194.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

                                                  - 23 -
               Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 24 of 31

        195.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

        196.     Plaintiffs were damaged in an amount to be determined at trial.

                                     NINTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        197.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        198.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        199.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                   - 24 -
               Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 25 of 31

         (d)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

         (e)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

         (f)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage, overtime compensation,

and damages for any improper deductions or credits taken against wages under the FLSA as

applicable pursuant to 29 U.S.C. § 216(b);

         (g)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

         (h)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

         (i)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

         (j)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

         (k)      Declaring that Defendants violated the notice requirements of the NYLL with

respect to Plaintiffs’ compensation, hours, wages and any deductions or credits taken against

wages;

         (l)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

         (m)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

                                                  - 25 -
          Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 26 of 31

       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice

provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

                      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       January 25, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs



                                                - 26 -
Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 27 of 31
           Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 28 of 31

                Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                              Telephone: (212) 317-1200
New York, New York 10165                                                                   Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               October 1, 2020
 BY ELECTRONIC SIGNATURE




 TO:    Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                   Lediz Marin


Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    1 de octubre de 2020




                          Certified as a minority-owned business in the State New York                       1
Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 29 of 31
            Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 30 of 31

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       December 23, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Damaso Cesar Gonzalez Romano (a.k.a. Cesar Gonzalez)

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   23 de Diciembre 2020




                           Certified as a minority-owned business in the State of New York
Case 1:21-cv-00675-AT Document 1 Filed 01/25/21 Page 31 of 31
